Citation Nr: 0414264	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-21 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, due to pain and limitation of 
motion, currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, due to instability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

4.  Entitlement to a grant of a total disability rating based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of November 2000, January 2003, and 
May 2003 rating decisions.  

In the November 2000 rating decision, the RO denied the 
veteran an increased rating greater than 10 percent for post-
traumatic arthritis of the right knee.  The veteran filed a 
notice of disagreement (NOD) in December 2000, and the RO 
issued a statement of the case (SOC) in April 2001.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2001.  In September 
2002, the Board remanded the veteran's claim to the RO for 
additional development.  

In the January 2003 rating decision, the RO granted the 
veteran an increased rating from 30 to 50 percent for his 
PTSD, effective October 23, 2002.  In a February 2003 rating 
decision, the RO granted an additional rating for laxity and 
instability of the right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and awarded a 10 percent evaluation, 
effective June 26, 2000.  In the May 2003 rating decision, 
the RO denied the veteran's claim for entitlement to TDIU.  
The veteran filed an NOD as to the claims for instability of 
the right knee, PTSD, and TDIU in May 2003, and the RO issued 
an SOC as to those claims in July 2003.  The veteran filed a 
VA Form 9 as to all three claims in August 2003.  

Following certification of the veteran's appeal to the Board 
in December 2003, the veteran's attorney submitted additional 
evidence to the RO.  This evidence consisted of a statement 
from the veteran's treating VA psychologist regarding the 
veteran's employability and the severity of his PTSD 
symptoms.  In March 2004, the Board received the additional 
evidence from the RO.  The veteran's attorney did not submit 
a notice waiving initial RO review and consideration of the 
new evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2003).  

The Board's decision on the claim for an increased rating for 
post-traumatic arthritis of the right knee is set forth 
below.  The claims for an increased rating for PTSD and 
entitlement to TDIU are addressed in the remand following the 
decision; these are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  

Finally, the veteran has contended that as a result of 
favoring his service-connected right knee, he experiences 
additional disability in his left knee.  VA clinical records 
reflect a diagnosis of osteoarthritis of the left knee.  As 
such, it would appear the veteran is inferring a claim for 
service connection for a left knee disability as secondary to 
his service-connected right knee disability.  While not in 
appellate status, this issue is referred to the RO for 
additional action as is warranted.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for post-
traumatic arthritis of the right knee, due to pain and 
limitation of motion; as well as a separate rating due to 
instability, has been accomplished.  

2.  The veteran's post-traumatic arthritis of the right knee 
exhibits functional loss due to pain and swelling with 
increased activity, resulting in limitation of flexion to 30 
degrees.  

3.  The veteran's post-traumatic arthritis of the right knee 
results in slight instability.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an increased rating to 20 percent for post-
traumatic arthritis of the right knee, due to pain and 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010-5260 (2003).  

2.  The criteria for an increased rating greater than 10 
percent for post-traumatic arthritis of the right knee, due 
to instability, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010-5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through May 2001 and October 2002 notice letters, along with 
an April 2001 SOC, September 2002 Board decision, and 
February 2003 supplemental SOC (SSOC), and July 2003 SOC, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the decision reached.  The Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2001 and October 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claims on 
appeal.  With respect to any private medical records, the RO 
informed the veteran that it would request the records, but 
that the veteran could get the records and submit them 
himself.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  In this respect, there is no 
indication whatsoever that there is any outstanding relevant 
evidence that the RO has not already obtained, or that any 
additional action is needed to comply with the duty to assist 
the veteran.  

By way of history, the veteran identified having received 
treatment for his right knee disability at the Pittsburgh 
VAMC.  The RO obtained treatment records from this facility, 
dated from September 1999 to June 2000.  In the May 2001 
notice letter, the veteran was requested to identify any 
medical treatment he had received for his right knee.  
Following certification of the veteran's appeal to the Board, 
the RO received an authorization for release of information 
(VA Form 21-4142) identifying treatment at the Pittsburgh 
VAMC in February 2002.  Following the Board's September 2002 
remand, the RO sent a letter to the veteran in October 2002 
requesting that he identify any treatment he had received for 
his right knee since June 2000.  The RO subsequently obtained 
orthopedic treatment notes, dated in February and October 
2002, from the Pittsburgh VAMC.  The veteran was afforded a 
VA examination in December 2002 to assess the current level 
of disability associated with his right knee.  

Additionally, in his March 2003 application for TDIU (VA Form 
21-8940), the veteran identified having received treatment at 
Conemaugh Memorial Hospital in Johnston, Pennsylvania.  An 
April 2003 statement from Samuel Massoud, M.D., who was 
identified as having treated the veteran at the hospital, 
appears to reflect that the veteran's treatment was 
associated with open-heart bypass surgery due to advanced 
coronary artery disease.  As such, any records associated 
with the veteran's treatment at the hospital would not be 
relevant to his claim.  Furthermore, the veteran has not 
provided an authorization for release of such information.  

As indicated above, the veteran has been given opportunities 
to submit evidence to support his claim.  The veteran did not 
respond to the RO's October 2002 letter that requested 
identification of any additional treatment for the right 
knee.  Moreover, no outstanding sources of evidence needed to 
fairly adjudicate the claim on appeal has been identified by 
either the veteran or his attorney.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.  

II.  Factual Background

In a December 1998 rating action, the RO service connected 
the veteran for post-traumatic arthritis of the right knee 
secondary to his service-connected residuals of a shell 
fragment wound of the right thigh.  The RO awarded a 10 
percent disability evaluation, effective June 1, 1998.  

A review of the veteran's medical records reflects a medial 
menisectomy in November 1974 and right knee arthroscopic 
debridement in March 1988.  An October 1992 VA examination 
report reflects the veteran's complaints of intermittent 
swelling of the right knee and pain occurring with prolonged 
walking or standing, causing interference with work.  An 
October 1998 VA examination report reflects the veteran's 
complaints of swelling and a grinding sensation of his right 
knee.  Range of motion testing of the right knee was 0-100 
degrees with moderate pain.  

Orthopedic outpatient treatment notes from the Pittsburgh 
VAMC from September 1999 to June 2000, reflect no complaints 
or clinical findings of locking or giving away of the right 
knee.  Range of motion testing revealed full extension with 
flexion ranging from 100-120 degrees.  The veteran was noted 
to be receiving steroid injections into the right knee 
resulting in some relief.  In particular, a February 2000 
progress note reflected that the veteran was still able to go 
to work but the pain in his right knee was fairly 
debilitating.  

An August 2000 VA examination report reflects the veteran's 
complaints of chronic pain of the right knee exacerbated by 
weakness and stiffness.  He reported intermittent locking, 
instability, and swelling of the right knee and that he took 
Darvocet and sometimes aspirin.  A precipitating factor for 
increased pain was ambulation.  The pain was so severe at 
times the veteran reported that he could not go to work.  The 
veteran wore a brace for his knee.  Clinical evaluation 
revealed no swelling, no deformity, or instability.  There 
was full range of motion without crepitation during passive 
range of motion.  The examiner's diagnosis was internal 
derangement of the right knee.  

A statement from the veteran in December 2000 reflects his 
report that his right knee was chronically painful and that 
he needed to take Darvocet nearly everyday.  He also reported 
having received steroid injections into his right knee.  The 
veteran further reported that he had missed many days of work 
due to problems with his right knee.  A statement received 
from the veteran in June 2001 notes his report that he had 
been told by doctors at the Pittsburgh VAMC that he needed a 
knee replacement.  He also reported that his knee was almost 
always swollen and he was always in pain.  

A May 2001 VA Form 9 notes the veteran's continued complaints 
of chronic right knee pain and swelling.  He additionally 
noted that doctors had told him that ". . . the bone on the 
inside was protrudeing [sic] and that my kneecap has become 
disfigured which can be verified from my X-rays."  
Associated with the VA Form 9 was an official disciplinary 
letter of warning from the United States Postal Service 
(USPS) to the veteran, dated in February 2000.  The letter 
reflected notice that the veteran was failing to meet the 
attendance requirements of his position.  In this respect, 
the veteran was noted to have used large amounts of sick 
leave during the period December 1999 to February 2000.  

A May 2001 letter from the veteran's supervisor at the USPS 
to the RO reflects a report that it had been necessary to 
accommodate the veteran with auxiliary assistance almost 
everyday because of the problems he experienced with his 
knees.  The supervisor noted that he had personally seen the 
veteran's right knee swollen many times over the past six 
years, and that the veteran complained of chronic pain in the 
knee.  He added that the veteran made every effort to stay 
employed with the USPS, but clearly the veteran was having a 
very difficult time in accomplishing this goal.  

A February 2002 Pittsburgh VAMC orthopedic clinic record 
notes that steroid injections into the veteran's right knee 
had provided some relief from pain.  The veteran was noted as 
seeking an additional steroid injection.  Clinical evaluation 
of the right knee revealed increased opening to valgus 
stress, anterior laxity with Lachman testing, and a mild 
slide with pivot shift testing.  Previous X-rays were 
reported as revealing right knee medial degenerative joint 
disease with osteophyte formation and joint space narrowing.  

An October 2002 Pittsburgh VAMC orthopedic clinic record 
notes the veteran's complaints of pain in his right knee with 
standing, as well as swelling after prolonged periods of 
activity.  The veteran was noted to use a brace on his right 
knee, which provided some relief.  Clinical evaluation 
revealed no warmth or erythema of the right knee, but a small 
amount of effusion.  Range of motion of the right knee was 
reported as 0 degrees extension and 100 degrees flexion, with 
crepitus.  There was no instability noted with varus or 
valgus stressing.  The veteran was able to do straight leg 
raise.  An X-ray of the right knee was reported as revealing 
medial joint space narrowing, with patella and patellafemoral 
disease.  

A December 2002 VA examination report reflects the veteran's 
complaints of chronic pain in his right knee, which increased 
with any activity.  Additionally, the veteran described 
weakness in his right knee and stiffness, which increased 
proportionately to the amount of swelling.  The swelling was 
noted to increase in proportion to the degree of activity 
such as walking, getting in and out of a mail jeep at work, 
climbing stairs, etc.  The veteran also reported that the 
right knee was unstable and gave way or buckled on him 
frequently, and at times he felt there was some sort of 
internal movement associated with the joint.  The veteran 
additionally reported that he had to give up golfing because 
of the buckling problem, that his knee became aggravated 
walking on uneven ground, that he felt at times that the 
right knee locked up on him, and that there was significant 
fatigability and lack of endurance, which was worse by the 
end of the day.  The veteran added that by the end of his 
workday, he could hardly walk and his wife frequently helped 
him to get in the house by pushing on his backside from 
behind to help him up the stairs.  

The veteran rated his pain and stiffness as 5-7 on a scale of 
1-10 (10 being the worst) at the beginning of the workday 
rising to an 8-9 by the end of the workday.  The veteran 
estimated a decrease in range of motion of his right knee of 
35-40 percent at the end of the day compared to the beginning 
of the day.  On his days off when he was not at work, the 
veteran reported that his symptoms were less severe and that 
he occasionally accompanied his wife out to the store or mall 
and it was possible for him to be on his feet and walk for 
short periods.  However, during the workweek he did not do 
this.  The veteran also indicated that he could not kneel on 
his right knee or squat down.  He reported wearing a neoprene 
sleeve on his right knee while at work.  

On clinical evaluation, the veteran was noted to walk with a 
limp but did not use any assistive devices.  He was noted to 
push himself up out of the chair or up on the examining table 
using his hands.  The right knee was noted as being more 
prominent than the left knee due to synovial proliferation.  
The examiner did not detect an effusion nor was the patella 
ballotable.  There was no warmth or erythema of the right 
knee, but some irregularity of the boney joint.  The patella 
tracked normally and the apprehension test was negative.  
There was tenderness along the medial and tibeal plateaus as 
well along the medial joint line.  The veteran's right knee 
extended to 0 degrees, and there was active range of flexion 
to 55 degrees and passive range of flexion to 60 degrees.  
With extension of the right knee there was a palpable pop and 
crepitus felt along the lateral joint line.  The veteran 
experienced some pain when this occurred.  There was minimal 
laxity of the medial collateral ligament with valgus stress.  
Furthermore, the veteran was tender to palpation over the 
posterior surface of the patella and experienced pain with 
patella compression although no definite crepitus was able to 
be palpated.  

The examiner's diagnosis included degenerative arthritis of 
the right knee involving the medial joint compartment 
primarily, as well as patellafemoral arthritis, in addition 
to increased laxity of the right knee with valgus stress.  
The examiner opined that the veteran's right knee problems, 
which included pain, instability and swelling as a result of 
repetitive use, could limit significantly his functional 
capabilities during the progression of a normal workday.  The 
examiner noted, however, that he could not determine what 
degree the veteran's range of motion loss would be by the end 
of the workday as compared to the beginning of the workday.  
He felt the veteran's right knee disability significantly 
impaired his ability to function in the work place.  

III.  Analysis

The veteran contends that his service-connected post-
traumatic arthritis of the right knee is more severe than the 
current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's post-traumatic arthritis of the right knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, pertaining to arthritis.  Traumatic arthritis, under 
Diagnostic Code 5010, is rated as degenerative arthritis 
established by X-ray findings under Diagnostic Code 5003, 
which is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260 or 5261).  However, 
when the limitation of motion of the specified joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  

Limitation of motion must be objectively confirmed by finding 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints.  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  See 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
5261.  A separate evaluation may also be granted under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees, a 10 percent evaluation is warranted if flexion 
is limited to 45 degrees, a 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the knee under Diagnostic Code 
5261 provides, in part, that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  

The record reflects X-ray evidence of degenerative changes in 
the veteran's right knee.  The December 2002 VA examination 
report revealed that the veteran could fully extend his right 
knee without pain; thus he does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5261.  The 
veteran reportedly was able to flex his right knee to 55 
degrees, which would still warrant only a noncompensable 
evaluation under Diagnostic Code 5260.  Therefore, based 
strictly on range of motion studies, a compensable evaluation 
under either Diagnostic Code 5260 or 5261 is not warranted.  

However, the veteran has consistently complained of right 
knee pain, worse on prolonged standing, walking, or prolonged 
activity.  The veteran's supervisor at the USPS has reported 
witnessing swelling in the veteran's right knee at work and 
that the veteran sometimes needs assistance when making 
rounds on his postal route.  Furthermore, the veteran's right 
knee pain is confirmed by objective clinical findings of 
tenderness about the knee, crepitus, and as noted above, X-
ray findings of degenerative joint disease.  The Board notes 
that such findings are indicative of an underlying pathology 
for knee pain.  

Although the veteran's right knee disability clearly does not 
warrant a compensable evaluation under Diagnostic Code 5260 
for limitation of flexion, given the veteran's complaints of 
pain and swelling (which may result in functional loss 
greater than that objectively shown), and the intention of 
the rating schedule to recognize painful motion above and 
beyond that contemplated by objective demonstration, the 
Board finds a compensable evaluation under Diagnostic Code 
5260 is warranted.  In this respect, it was noted by the VA 
examiner in December 2002 that the veteran had significant 
functional loss in his right knee associated with his work at 
the USPS.  However, the examiner was unable to quantify the 
additional range of motion loss in the veteran's right knee 
at the end of the workday, as compared to that at the 
beginning of the workday.  

As noted above, the veteran's right knee exhibited 55 degrees 
of passive flexion on VA examination.  The veteran estimates 
that with increased activity, especially that which is work 
related, he experiences an additional 35-40 percent loss of 
flexion in his right knee due to pain and swelling.  As such, 
in consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the 
Board finds the veteran's right knee disability more 
approximates a 20 percent disability rating under Diagnostic 
Code 5260 for limitation of flexion to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, in the 
absence of more significant clinical findings, entitlement to 
greater than a 20 percent rating is not established.  The 
veteran's right knee pain and limitation of motion is not 
shown to be so disabling as to result in limitation of 
flexion to 15 degrees, thus warranting a 30 percent 
evaluation.  

Moreover, there is no basis for a higher evaluation under any 
other potentially applicable diagnostic code providing for 
more than a 20 percent evaluation.  There simply is no 
evidence of, or of disability comparable to, ankylosis, or 
otherwise evidence of fracture or dislocation associated with 
impairment of the tibia or fibula.  See 38 C.F.R. §4.71a, 
Diagnostic Codes 5256, 5262 (2003).  Hence, the Board finds 
that the criteria for a 20 percent disability rating are 
warranted for post-traumatic arthritis of the right knee, due 
to pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5260.  

Additionally, as noted above, based on clinical findings in 
the December 2002 VA examination, the veteran was awarded an 
additional 10 percent disability rating for instability of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5257.  VAOPGCPREC 9-98, VAOPGCPREC 23-97; see also 38 C.F.R. 
§ 4.14 (2003).  

Diagnostic Code 5257 is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code, 
a 10 percent disability rating is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
severe disability.  Considering the evidence of record in 
light of the above criteria, the Board finds that the lateral 
instability in the veteran's right knee is no more than 
slight.  

In this respect, the veteran has complained of instability 
and locking in his right knee, and he reportedly wears a 
neoprene sleeve at work for support.  The February 2002 
Pittsburgh VAMC orthopedic note reflected that the veteran's 
right knee exhibited laxity, although this was not 
quantified.  No instability was found in October 2002.  The 
VA examiner in December 2002 noted evidence of laxity and 
instability secondary to a lax anterior cruciate ligament, 
which had been previously torn.  Clinical evaluation revealed 
the laxity to be "minimal."  In short, the record is simply 
devoid of any clinical findings that would warrant assignment 
of a higher evaluation for the veteran's right knee 
instability under Diagnostic Code 5257.  

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of more than a 20 percent 
rating for post-traumatic arthritis of the right knee with 
pain and limitation of motion, or a 10 percent rating due to 
right knee instability, on an extra-schedular basis.  In the 
absence of evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization, or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this respect, the veteran's right knee disability has not 
resulted in frequent periods of hospitalization.  The Board 
recognizes the veteran's right knee disability significantly 
impairs his ability to function as a postal carrier, as 
reflected in the VA examiner's findings in December 2002.  
The significant impairment is associated with increased 
activities such as prolonged standing or walking.  However, 
there is otherwise no evidence that the veteran's right knee 
disability results in overall marked industrial impairment.  
By the veteran's own account, the symptomatology associated 
with his right knee disability is not as severe when he is 
not walking or standing for prolonged periods.  The record 
does not establish however that the veteran would be 
precluded from employment that did not require prolonged 
walking or standing.  Therefore, the Board has no reason to 
believe that the average industrial impairment from the 
veteran's right knee disability would be in excess of that 
contemplated by the assigned evaluations for pain, limitation 
of motion, and instability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5257.  

For all the foregoing reasons, a 20 percent rating for post-
traumatic arthritis of the right knee with pain and 
limitation of motion, and additional 10 percent rating for 
associated instability, but no higher, is warranted.  




ORDER

An increased rating to 20 percent for post-traumatic 
arthritis of the right knee, due to pain and limitation of 
motion, is granted.  

An increased rating greater than 10 percent for post-
traumatic arthritis of the right knee, due to instability, is 
denied.  


REMAND

With respect to the claims for an increased rating for PTSD 
and entitlement to TDIU, the record reflects that additional 
evidence was associated with the veteran's claims file 
subsequent to the SOC issued for those claims in July 2003.  
The additional evidence consists of a statement from the 
veteran's treating VA psychologist regarding the veteran's 
employability and the severity of symptoms associated with 
his PTSD.  The veteran's attorney did not submit a notice 
waiving initial RO review and consideration of the new 
evidence.  The additional evidence has not been considered by 
the RO insofar as the statement relates to the veteran's 
claim for an increased rating for PTSD or entitlement to 
TDIU, or that an SSOC was prepared.  Thus, a remand is 
warranted to have the RO cure this procedural defect.  See 38 
C.F.R. §§ 19.31, 19.37 (2003).  

As well, the Board would also point out that resolution of 
the increased rating claim for PTSD, may well impact the 
claim for entitlement to TDIU.  In this respect, further 
development of the evidence, plus consideration of the VA 
opinion by the RO, could theoretically result in an increased 
evaluation and affect a grant of TDIU.  As such, the issue 
with respect to an increased rating for PTSD is considered 
inextricably intertwined with the TDIU issue, and must be 
addressed prior to final disposition of the TDIU issue.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994); Holland v. Brown, 6 Vet. App. 443, 445 (1994), citing 
Begin v. Derwinski, 3 Vet. App. 257 (1992).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for an 
increased rating for PTSD and entitlement to TDIU on appeal.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
veteran and his attorney provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record associated with the 
claims on appeal for an increased rating 
for PTSD and entitlement to TDIU.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should again consider the veteran's 
claim for an increased rating for PTSD.  
Thereafter, the veteran's claim for TDIU 
should be reconsidered.  Both claims 
should be readjudicated in light of all 
pertinent evidence and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his attorney 
need take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



